department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl br2 plr-129635-10 date date internal_revenue_service number release date index number ----------------------- ---------------------------- -------------------------------- ------------------------------------------ ------------------------------- legend x -------------------------------- date --------------------------- xsub ------------------------------ state ------------- date --------------------- dear ----------------------- this is in response to your request dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1441 of the internal_revenue_code facts x a domestic_corporation is the common parent of an affiliated_group_of_corporations the group that joins together in the filing of a u s consolidated federal_income_tax return on date x and xsub one of x’s subsidiaries together with x the debtors commenced voluntary cases under chapter of the bankruptcy code in the united_states bankruptcy court for the district of state on date the debtors filed a proposed plan_of_reorganization under chapter of the bankruptcy code the plan premised on the bankruptcy court’s approval of a global_settlement agreement between the debtors and other interested parties under the terms of this agreement x and other interested parties will jointly direct all tax authorities to pay certain anticipated tax refunds of the group and stated_interest to a master escrow account the funds in this master escrow account will eventually be released to separate escrow accounts for x and other interested parties for federal_income_tax purposes x will be deemed to own the assets of its separate escrow account and must include in income any income generated by the assets in such plr-129635-10 escrow account the timing and amount of the funds to be released is uncertain because it depends in part on the receipt of all tax refunds and the final settlement of tax_liabilities under the plan a_trust will be established for the sole purpose of liquidating the assets of the debtors and distributing the resulting proceeds to creditors on account of their claims against the debtors with creditors receiving beneficial interests in the trust the trust intends to qualify as a liquidating_trust for federal_income_tax purposes which will be treated as a grantor_trust with the holders of trust interests initially the creditors treated as the owners and grantors of the trust see revproc_94_45 1994_2_cb_684 the trustee of the trust will be a u s citizen and the trust agreement will provide that the trust will be administered and governed in all respects exclusively within the united_states the trust will receive x’s interest in and be the beneficiary of x’s separate escrow account thus the trust interests represent the ownership interests in the underlying refund claims and a holder of trust interests will be deemed to own its pro_rata share of each of the refund claims held through the trust x represents that consistent with the plan and revproc_94_45 the refund claims transferred to the trust will be treated for federal_income_tax purposes as having been first transferred at their fair_market_value directly to holders of claims in satisfaction of such claims followed by the transfer of such assets by the holders to the trust in exchange for trust interests x expects that it and the trust will receive certain of the tax refunds at a discount to their face_amount ie fair_market_value basis is expected to be less than the face_amount of the tax refunds because of the uncertainty in the timing and the amount of the tax refunds in addition x expects that if the trust interests are tradable on a secondary market the trust interests will also trade at a discount relative to the face_amount of the underlying claims x expects that when the trust interests are traded at a discount the adjusted_basis at which the trust will hold a corresponding portion of the refund claims will reflect an adjusted discount level ie the basis will reflect the current trading price the receipt of tax refunds by the trust will result in income equal to the difference if any between the basis in the trust interests and the underlying amount of the tax_refund received on the trust interests thus when the tax_refund proceeds are received by the trust x expects that the holders of trust interests will recognize income x expects that a significant portion of holders of trust interests will be non-u s persons and that if the trust interests are tradable a significant portion of the buyers could be non-u s persons rulings requested plr-129635-10 you have requested the following two rulings stated_interest earned on the tax_refund claims qualifies as interest for federal_income_tax purposes gain from the collection of tax refunds and any distribution by the trust of cash related to such gain is not subject_to_withholding under sec_1 b i law analysis sec_61 of the internal_revenue_code provides that gross_income means all income from whatever sourced derived including interest sec_1_61-7 of the income_tax regulations provides that as a general_rule interest received by or credited to the taxpayer constitutes gross_income and is fully taxable furthermore interest_income includes interest on refunds of federal taxes sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis of such property sec_1_1441-2 provides that gains derived from the sale of property including market_discount and option premiums are not subject_to_withholding under sec_6611 x is entitled to interest on its refunds due to overpayments of tax such interest falls under sec_1_61-7 as taxable interest for federal_income_tax purposes similarly interest on state tax refunds is taxable as interest for federal_income_tax purposes therefore under these facts interest on the tax_refund claims will be interest for federal_income_tax purposes the trust will likely hold the tax_refund claims at a discount therefore when the trust receives the tax_refund proceeds in excess of the fair_market_value of the trust interests the holders of trust interests will recognize gain under sec_1001 such gain should be measured by the difference between the amount a_trust interest holder receives from the tax refunds and the holder’s basis in its trust interest however under sec_1_1441-2 gain that arises on the collection of a tax_refund and distributions of related cash by the trust is not subject_to_withholding ruling sec_1 stated_interest earned on the tax_refund claims while the claims are held by the trust qualifies as interest for federal_income_tax purposes plr-129635-10 gain from the collection of tax refunds and any distribution by the trust of cash related to such gain is not subject_to_withholding under sec_1 b i caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding the tax treatment of any income generated by a subsequent disposition of the trust certificates by the creditors to any subsequent trust certificate holders this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jeffery g mitchell chief branch international
